 McANALLYENTERPRISE, INC.527Relations Act, as amended.The Supreme Court of Texas did notdisturb the reversal.On March 29, 1965, the Supreme Court of theUnited States denied the Petitioners' petition for writ of certiorari.Petitioners are filing a motion for rehearing.In the petition for advisory opinion, the Petitioners have requestedthat the Board issue an opinion that their "causes of action have notbeen preempted by the `Labor Management Relations Act."'Noresponses as provided by the Board's Rules and Regulations have beenfiled by the Unions.The National Labor Relations Board has duly considered the allega-tions of the petition.The Board's advisory opinion procedures "aredesigned primarily to determine questions of jurisdiction by applica-tion of the Board's discretionary standards to the `commerce' opera-tions of an employer." 1As the issue posed herein by the Petitionersrelates to whether the subject matter of the State court proceedingsis preempted by the Act and does not concern questions of the appli-cability of the Board's discretionarycommercestandards, it does notfallwithin the intendment of the Board's Advisory Opinion rules 2For these reasons, we shall dismiss the Petition for Advisory Opinionherein.[The Board dismissed, for the reasons set forth above, the Petitionfor Advisory Opinion.]'Broward County Port Authority,144 NLRB 1539;Interlake Steamship Companyand Pickands Mather & Co.,138 NLRB 576 and cases cited therein.2 Ibid.McAnally Enterprise,Inc.'andMeat Cutters Local 439, Amal-gamated Meat Cutters & Butcher Workmen of North America,AFL-CIO;'and Sales Drivers&Dairy Employees Local 166,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America,'Joint Petitioners.Case No.01-RC-9179.May 10, 1965DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended,a hearing was held before Hearing OfficerRobertArey.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Thereafter, theEmployer and Joint Petitioners filed briefswiththe National LaborRelations Board.'The names of the Employer and the Joint Petitioners appear in the caption asamended at the hearing152 NLRB No. 50. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organizations involved seek to represent productionand maintenance employees including shipping and receiving employ-ees and truckdrivers at the Employer's two egg processing plants.3.The Employer moved to dismiss the petition upon the groundthat the Board lacks jurisdiction because the individuals whom thePetitioners seek to represent are "agricultural laborers" and thereforespecifically excluded from the definition of "employee" in Section 2(3)of the Act.The Employer, owner and operator of five chicken ranches, isengaged in the production and processing of eggs.The Employeroperates two egg processing plants, one located on its Yucaipa ranchand the other located on its Moreno ranch.At each plant, there aretwo egg grading machines, valued at $9,000 each at the time of pur-chase, two egg washers, valued at $4,000 at the time of purchase, andfour cooling units of two horsepower, two tons each, the value of whichis unknown.Egg processing starts with the eggs coming from the coops to theplant.The eggs are transferred from trucks to dollies which transportthe eggs to a cooling room where they are cooled a minimum of 24hours.The eggs are then loaded onto washers, are washed, and followthrough the process on spools to the candlers who remove defectiveeggs.After that the eggs are weighed over the grader and ultimatelyplaced in cartons, cased, and placed on a pallet which puts them on theEmployer's trucks.The eggs are then delivered by the Employer'sdrivers to customers' warehouses.Besides delivering eggs, truckdrivers do various duties around theranches and the plants, such as hauling chickens, fertilizer, trash, andequipment.Drivers do not haul for others.The Employer repairs and maintains his own equipment at a mainrepair shop at the Yucaipa location which employs from 2 to 12 per-sons.Any employee from any ranch who has the ability assists in amaintenance and repair capacity when needed.At the Yucaipa plant, there are a leadman and a leadlady who areeach responsible for a designated group of employees.The leadmanand leadlady normally hire and fire employees who work in the proc-essing plants, and seldom hire employees who work on the ranches.There are also two foremen at Yucaipa, one of whom spends 90 percent McANALLYENTERPRISE,INC.529of his time in the plant and the rest of his time on the ranches. Thereare ranch foremen as well who spend the greater part of their time onthe ranches and they normally hire and fire workers at the ranch sites.There is occasional interchange of employees between the two process-ing plants as well as permanent transfers between the plants and theranches.Approximately 56 employees work in the two processing plantsdoing the washing, candling, grading, and packing processes. Employ-ees arerotated in their jobs and may do any job at any time, exceptthat candlers must develop some skill and are paid more for this skill,even when performing other jobs. Personnel policies, such as insur-ance, holidays, and vacations, are common to all employees whetherthey work in the plants or on the ranches. Employees are paid accord-ing to the duties assigned with an hourly rate of pay differential ofabout 30 cents.The processing and distribution of eggs are confined to eggs thatcome from the Employer's ranches.However, about 2 or 3 years agothe Employer did some processing for Safeway Stores, and in Mayor June 1963, the Employer processed eggs for a neighboringrancherfor about 30 minutes a day for 10 days. At present the Employer doesnot contemplate processing eggs for anyone else.Petitioner contends that the Employer's egg processing plants arean industrial activity conducted for general business purposes.Theyrely mainly on the sizable investment in buildings and machinery andthe separate supervision between the ranches and plants.They arguetherefrom that the individuals sought are "employees" within themeaning of the Act. On the other hand, the Employer, pointing to theBoard's recent case,Bodine Produce Company,147 NLRB 832, con-tends that the employees petitioned for are agricultural laborers.Section 2(3) of the Act excludes from the definition of the termemployee "any individual employed as an agricultural laborer." Annu-ally since 1946, Congress has added a rider to the bill governing theBoard's appropriations providing that no part of the appropriationshall be "used in connection with ... bargaining units composed of agri-cultural laborers . . ." as set forth in section 3(f) of the Fair LaborStandards Act.On numerous occasions, the Board has stated that itwas its policy to consider the interpretation of section 3(f) by theLabor Department in view of that agency's responsibility and experi-ence in administering that section.Section 3(f) defines agricultureas including "any practices ... performed by a farmer or on a farm asan incident to or in conjunction with such farming operations, includ-ing preparation for market, delivery ... to market or to carriers fortransportation to market."7 8 9-730-6 6-v of 152-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 'determining whether the workers employed in the- eggprocessingpl'ant's herein are. engaged in activities included in the "secondary" 2definition of agriculture, the character of the practice must be evalu-ated'to "See if it is part of the agricultural activity or a distinct business'activity. , The totality of the situation will control and not mechanicalapplication of isolated factors or tests .3The Labor Department Interpretative Bulletin, 1963, Section780.742 4 exempts employees who are engaged in "preparing in theirraw or natural` state" agricultural commodities for market.Section780.754states :"Candling, sizing, grading, cooling, waxing, and oilingare includedin the preparing of * eggs in- their- raw or natural state.Breaking,separating,mixing, and freezing are excluded." The Inter-pretative Bulletin further states that employees who engage in "han-dling," "packing," or delivery to market of agricultural commoditiesare exemptfrom the Fair Labor Standards Act applications.5 Exemp-tion-'is granted to maintenance workers employed by a farmer or on' afarin'if their work is part of the agricultural activity and is subordinatet&the farming operations.6In -the light of the foregoing criteria set forth in the Labor 'Depart-,'interp'retative Bulletin and the facts as found herein, we con-clude that the Employer's egg processing operations are performedas an incidentto or'in conjunction with the Employer's farming opera-tions.Thus, the eggs that are processedcomefrom the Employer'schicken ranches, and the record shows that mostlargeproducers proc-ess their own eggs. Too, although the nature of the work in the proc-essingplant enhances the eggs' value to some degree, the eggs them-selves'undergo relatively little change.'With respect to other factors that the Board often examines to deter-minewhether workers in analogous situations are employees or agri-cultural laborers, we note that the Employer's investment in buildingsand equipment in his egg processing plant appears to be much less thanhis overall investment in his farming operations, and not great in abso-lute terms.Also, although the employees here are separately super-vised, it appears that permanent transfersaremadebetween theranches and the processing plants, and the record indicates temporarytransfers are sometimes made."Finally, although the Employer has2 The distinction between the primary definition and the secondary" definition ofagriculture was recognized by the Supreme Court inFarmers Reservoir&Irrigation Co.v.McComb,337 U.S. 755, 762-763SeeManeja vWasalua,349U S. 254 ; U S Department of Labor InterpretativeBulletin, 1963, part 780, section 780 154.129 C.F R. Part 7805 See sections 780 726, 780.730, and 780.167-780 169 of latest Interpretative Bulletin.See section780 173 of latest Interpretative Bulletin°Cf.OxfordRoyalMushroom Products, Inc.,139 NLRB 1015Cf.Dof7lemyer Bros.,101 NLRB 205, reversed 206 F 2d 813 (C.A. 93 LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL, ETC.531in the past processedeggsfor others, he has not done so to any substan-tialdegree in recentyears andcontemplates no such processing in thefuture.9For, theforegoing reasons,we find. that the egg processing workers,maintenance workers, and truckdrivers are agricultural laborersemployed in conjunction with,and incidental to the Employer's farm-ing operation.10Accordingly, as no question affecting commerce existsconcerningthe representation of "employees". of the Employer withinthe meaningof Section 9(c) (1) of the Act, we grant the Employer'smotion to dismiss the petition.[The Board dismissed the petition.]R K. Malofy & Son and Ray Hart,107 NLRB 943;B.F.Maurer, doing busJohnC.Maurer & Sons,127 NLRB 1459; ef.The Garin Co.,148 NLRB 1499.toBodineProduce Company, 147NLRB 832.ess asLocal 25, International Brotherhood of ElectricalWorkers, AFL=CIOandSarrow-Suburban Electric Co., Inc. and BrunswickHospital Center, Inc. and Industrial` Workers of Allied Trades,Local 199, affiliated with-the National Federation of Independ=ent Unions,Parties in Interest.Case No. 29=CD-7 (formerly,-CD,-314).May 10, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended,- following a charge filed by Sarrow-Sub-urban Electric Co., Inc., herein called Sarrow, and by Brunswick Hos-pital Center, Inc., herein called Brunswick, alleging a violation ofSection 8 (b) (4) (D) of the Act by Local 25, International Brother-hood of Electrical Workers, AFL-CIO, herein called Local 25.Ahearing was held before Hearing Officer Jacques Schurre on Novem=ber 12, 1964, at which all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencebearing upon the issues.The rulings of the Hearing Officer made atthe hearing are free from prejudicial errors and are hereby affirmed.Thereafter, Sarrow, Brunswick, and Local 25 filed briefs which theNational Labor Relations Board has duly considered.Upon the entire record in the case, the Board 1 makes the followingfindings:1Pursuantto the provisions of Section3 (b) of the Act,the Board has delegated Itspowers in connectionwith thiscase to a three-member panel[ChairmanMcCulloch andMembers Fanning andBrown].152 NLRB No. 52.